Citation Nr: 1138386	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.  His awards and decorations include a Purple Heart and a Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection and assigned a 30 percent rating for PTSD, effective from July 15, 2008.  This appeal arises from the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  

The Board notes that in this case, while the appeal was pending, an initial rating of 70 percent was assigned effective from July 15, 2008, by virtue of a September 2009 rating action.  Because this increase does not represent the maximum rating available for an acquired psychiatric disorder, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has not afforded the Veteran an examination to assess the severity of his PTSD in more than two years.  

At the most recent VA examination, dated in August 2009, the examiner diagnosed chronic PTSD and assigned a Global Assessment of Functioning (GAF) Scale score of 50, which is indicative of serious symptoms impacting social, occupational, and family functioning.  When VA examined the Veteran in July 2009, only one month earlier, the examiner diagnosed severe PTSD and assigned a GAF score of 31.  In July 2009, the examiner indicated that the Veteran manifested multiple symptoms of severe PTSD which had resulted in severe social isolation and avoidance, as well as physical altercations and assaults on strangers.  The examination reports contain nothing that explains or reconciles how the Veteran's psychiatric condition could have varied so appreciably in the one month span between the July and August 2009 VA examinations.  

Given the unusual and unexplained rapid change in reported symptoms when last examined in the summer of 2009, the span of more than two years that has elapsed since that last VA examination, and the possibility of a worsening of the Veteran's condition, a more contemporaneous examination is deemed appropriate and is requested by the Board.  Moreover, such examination could prove helpful in reconciling the prior aforementioned findings.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, it appears that the Veteran receives regular treatment for his psychiatric condition, primarily through a private source, the Hampton Counseling Center.  Records from the facility on file are current only through late June 2009.  It also appears that the Veteran receives treatment for numerous conditions (to possibly include his PTSD), through VA and through a private physician apparently associated with the Primary Care Center at Hillsborough.  Records from these sources are current only up through late and early December 2009, respectively.  As additional pertinent medical records may be available, updated records from these treatment sources will be requested on Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased initial rating claim for PTSD.  Appropriate steps should be taken to obtain any identified records.

In addition, all available VA psychiatric/mental health treatment records, assessments, and examination/hospitalization reports dated from January 2010, forward, should be requested and associated with the claims file.  

Further, the RO/AMC should take steps to secure the Veteran's updated private treatment records - to include assessments, and examination/hospitalization reports, from the Hampton Counseling Center - dated from July 2009 forward; and from the Primary Care Center at Hillsborough/to include records of Dr. S.R., dated from December 2009 forward.   

All records and responses received should be associated with the claims file.

2.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD with alcohol abuse.  The claims folder and a copy of this REMAND shall be made available to the examiner in conjunction with the examination; the examiner should indicate that the claims folder was reviewed.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner's findings should address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD with alcohol abuse.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

If possible, the examiner is asked to reconcile the findings made upon VA examinations of July and August 2009, to include a discussion of why the findings and assigned GAF scores made at those times varied so significantly.  If it is not possible to address this question, it is requested that the examiner so state.  

3.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to include that added to the record since the SSOC issued in January 2010).  Readjudication of the claim should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any determination remains unfavorable to the appellant, he should be provided with an SSOC and should be given an opportunity to respond to it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

